Citation Nr: 0817973	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the apportionment granted in the amount of $250 per 
month was appropriate.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran and his spouse were legally married on 
February [redacted], 1972. 

2.  In October 2004, the veteran was receiving VA service-
connected disability compensation benefits at the rate of 
$824 per month, which included $250 for his dependent spouse.  

3.  The evidence of record does not demonstrate that the 
veteran is reasonably discharging his responsibility for his 
dependent spouse's support.   

4.  The veteran has not demonstrated that an apportionment of 
his VA disability compensation benefits on behalf of his 
estranged spouse in the amount of $250 per month causes undue 
hardship.


CONCLUSION OF LAW

VA properly apportioned the veteran's VA disability 
compensation benefits on behalf of his spouse, J.T., in the 
amount of $250 per month.  38 U.S.C.A. §§ 5307, (West 2002); 
38 C.F.R. §§ 3.450, 3.451 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the United States Court 
of Appeals for Veterans Claims (Veterans Court) specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Veterans Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id., at 120-21.  The Veterans Court has indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

In simultaneously contested claims, such as this, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction (AOJ).  
Additionally, all parties will be notified of the right and 
time limit for initiation of an appeal, as well as hearing 
and representation rights.  38 C.F.R. § 19.100 (2007).  Upon 
the filing of an NOD in a simultaneously contested claim, all 
interested parties will be furnished a copy of the SOC.  
Finally, the interested parties who filed an NOD will be duly 
notified of the right to file and the time limit within which 
to file a Substantive Appeal and they will be furnished with 
a VA Form 9.  38 C.F.R. § 19.101 (2007).  When a substantive 
appeal is filed in a simultaneously contested claim, the 
content of the Substantive Appeal will be furnished to the 
other contesting parties to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  38 C.F.R. § 19.102 (2007). 

The RO provided the veteran with a copy of the Special 
Apportionment Decision and a Statement of the Case (SOC) in 
July 2005.  The SOC discussed the pertinent evidence and 
applicable regulations and explained how the apportionment 
decision was made.   

The RO also made reasonable efforts to assist the veteran and 
his spouse.  In January 2004, the RO sent letters to the 
veteran and his spouse requesting financial information.  The 
veteran's spouse responded by providing an income 
verification statement.  The veteran did not respond to the 
RO's request for information.  The Veterans Court has held 
that the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for or in receipt of VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).

In summary, the Board finds that the VA's duties to notify 
and assist have been satisfied in this case.  Under the 
circumstances, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Analysis

The veteran appeals an October 2004 Special Apportionment 
Decision of the RO which granted the veteran's estranged 
spouse $250 per month of the veteran's $824 monthly VA 
disability compensation.  

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2007).  Under 38 U.S.C.A. § 
5307, all or any part of a veteran's benefits may be 
apportioned if the veteran's spouse and/or children are not 
residing with the veteran and the veteran is not discharging 
his or her responsibility for the spouse or children's 
support.  38 U.S.C.A. § 5307 (2007); 38 C.F.R. § 3.450 
(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).  

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 (2007).  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
person in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Apportionment of more than 50 percent of the 
veteran's benefits is ordinarily considered to constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (2007).

The record shows that the veteran and his spouse were legally 
married in February 1972.  

In September 2002, the veteran's estranged spouse, J.T., 
filed for apportionment of the veteran's VA disability 
compensation benefits.  She stated that she and the veteran 
were separated.  She asserted that she was unable to work and 
that her husband did not contribute to her support.  

In January 2004 letter, the RO notified the veteran of his 
spouse's claim for apportionment and requested that he 
furnish information regarding his income and expenses.  The 
veteran never responded to the request for income and expense 
information.

In February 2004, the veteran's spouse submitted financial 
information showing that she had a monthly income of $139 in 
food stamps.  She indicated that her monthly expenses include 
$125 in rent and an additional $100 for food.  

An October 2004 Special Apportionment decision granted 
apportionment in the amount of $250 per month.  

In November 2004, the veteran expressed disagreement with the 
RO's decision.  He stated that his wife had filed for 
disability and was receiving $250 per month from the state 
for caring for their grandchild.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim because the evidence supports the 
grant of an apportionment of the veteran's VA disability 
compensation in the amount of $250 per month.  38 C.F.R. §§ 
3.450, 3.451 (2007).  Initially, the Board observes that the 
issue is whether the veteran is discharging reasonably his 
responsibility for the appellant's support without regard to 
whether hardship exists.  38 C.F.R. § 3.450 (a)(1)(ii).  The 
evidence of record shows that the veteran is not discharging 
reasonably his responsibility to his spouse.  In this regard, 
the Board notes that the veteran has not submitted any 
information regarding his monthly income and expenses and the 
amount he contributes toward the support of his spouse.  The 
record shows instead that the veteran receives additional 
compensation from VA for his dependent spouse but does not 
provide financial support for her.  The second issue is 
whether hardship has been shown to exist.  The veteran's 
spouse has provided evidence of hardship.  Again, the veteran 
did not provide any financial information.  Therefore, 
hardship on the part of the veteran has not been established.  
38 C.F.R. § 3.451.  Absent evidence that the veteran is 
discharging his responsibility for his spouse's support or 
evidence that such apportionment imposes undue hardship on 
the veteran, the apportionment was valid and the veteran's 
claim must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

The apportionment of the appellant's VA disability 
compensation benefits on behalf of his wife, in the amount of 
$250.00 per month, was appropriate; thus, the claim is 
denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


